 In theMatter of KNIFE RIVER COALMINING COMPANY,EMPLOYERandALBINBECKER, PETITIONERandLOCAL #1101,PROGRESSIVE MINEWORKERS OF AMERICA, UNIONCase No. 18-RD-37.-Decided September 11, 1950DECISION AND ORDERUpon a petition for decertification duly filed, a hearing was held inthis case on May 9, 1950,at Beulah,North'Dakota, before Jerome K.Wilkins, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner,an employee of the Employer, asserts that theUnion is no longer the representative,as defined in Section 9 (a) ofthe Act, ofthe employees designated in the petition.The Union is a labor organization recognized by the Employer asthe exclusive bargaining representative of employees of the Em-ployer.3.The Union contends that this proceeding should be dismissedupon the ground that the Petitioner, Albin Becker, is in fact actingas a "front"for the United Mine Workers of America,hereinafterreferred to as the UMW, a labor organization not in compliance withthe filing requirements of the Act.We find merit in this contention.The credible testimony in the record discloses that about the year 1947,Becker, who was then a member of the Union, joined the UMW and ispresently a member of that organization; that in January 1950 ameeting of the UMW was held at which one Miller, a UMW organizer,made the principal speech indicating that it would be a good idea todecertify the Union; that Miller produced a blank form petition atthis meeting which he had Becker sign;that Becker signed the blankpetition on the wrong line and Miller sometime thereafter brought itto Becker's home where the latter again signedit; thatBecker did notknow what was thereafter typed or written in the blank spaces of thepetition; that Becker intended by the petition to have the UMWrepresent the workers and to have them participate in the UMW wel-91 NLRB No. 23.176 KNIFE RIVER COAL MINCING COMPANY177fare fund;that on the day of hearing Becker was informed by oneMasini, another UMW organizer, that an attorneywas coming torepresenthim; that Becker himself did not decide he neededcounsel,did not ask the lawyer to represent him, did not know him or how hewas going to be paid, and did not intend to pay for his services; and,that on at least two occasions Becker was absent from the hearingsolely because UMM'IW Organizer Masini told him not to appear as thehearing had been postponed when in fact it had not.Section 9 (f) and (h) of the Act provides that the Board shall notconduct an investigation of any question concerning representationraised by a labor organization unless that labor organization has metthe statutory registration and filing requirements.In our opinion itis clear that Albin Becker is acting on behalf of the UMW.Thus, thequestion concerning representation has been raised,in factalthoughnot in form, by a noncomplying labor organization.Clearly, if thenoncomplying UMW had filed this decertification in its ownname, wewould have dismissed the petition, because Section 9 (f) and (h)would prevent the Board from proceeding with the investigation.We can perceive of no valid reason for coming to a. different resultbecause this labor organization, which is therealparty in interest,utilized the indirect method of having an individual file the petitionin its behalf.'Accordingly, we shall dismiss the petition herein 2ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby isdismissed.'Similarly,in certification proceedings the Board has uniformly dismissed petitions orrefused to permit intervention where the individuals or labor organizations involved were"fronting"for noncomplying unions.See for exampleR.J.Reynolds Tobacco Company,83 NLRB 348,andCampbell Soup Company,76NLRB 950.2Insofar asRadix Wire Company,86 NLRB 105 andAuburn Rubber Corporation,85NLRB 545 and cases cited therein are inconsistent herewith,they are overruled.